Name: Decision No 1297/2008/EC of the European Parliament and of the Council of 16 December 2008 on a Programme for the Modernisation of European Enterprise and Trade Statistics (MEETS) (Text with EEA relevance)
 Type: Decision
 Subject Matter: economic analysis;  business classification;  information and information processing;  marketing
 Date Published: 2008-12-19

 19.12.2008 EN Official Journal of the European Union L 340/76 DECISION No 1297/2008/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 December 2008 on a Programme for the Modernisation of European Enterprise and Trade Statistics (MEETS) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285 thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) The Commission made a commitment in its Communications of 16 March 2005 on Better Regulation for Growth and Jobs in the European Union and of 24 January 2007 on an Action Programme for Reducing Administrative Burdens in the European Union to ensure a better policy on regulation and to cut unnecessary red tape and over-regulation. (2) On 14 November 2006, the Commission published a Communication on reduction of the response burden, simplification and priority-setting in the field of Community statistics, which sets out a strategic approach to continuing the reduction of the statistical burden on enterprises. (3) During the last 15 years, a large number of statistical regulations aiming to describe activities of enterprises and containing data provision obligations for enterprises have emerged to meet the statistical information needs of the Community. An overhaul is needed to ensure, inter alia, the consistency of the scope of, and the concepts and definitions in, those statistical regulations. Insofar as possible, simplification and priority-setting should be a feature of all those regulations. (4) Enterprise and trade statistics are faced with a major challenge in the coming years. To underpin Community policy initiatives, they have to be capable of reflecting phenomena in the changing Community economy such as globalisation, emerging trends in entrepreneurship, the information society, trade in services, innovation, shifting trade patterns, and competitiveness in the light of the renewed Lisbon strategy. (5) A key element driving the need for enterprise and trade statistics is the renewed Lisbon strategy, the objectives of which are to foster the competitiveness of the European economy and achieve high and sustainable growth. (6) The deepening of European integration in a number of economic areas, including the European Monetary Union and the European customs system, creates new statistical needs related to the role of the euro in international transactions and leads to the necessity of adjusting the statistical system. Enterprise and trade statistics should meet those needs appropriately and provide, in a timely manner, high-quality statistical information on the structural changes in the European economy and its business sector. (7) Enterprise and trade statistics comprise several areas to which improvements should be made, such as structural business statistics, short-term statistics, Prodcom statistics, statistics on information and communication technology, and statistics on trade in goods between Member States (Intrastat). (8) The authorities responsible for enterprise and trade statistics should re-engineer the methods for the production of statistics so that the burden on enterprises can be reduced and all available sources and new technologies can be used in a fully effective way. (9) The need for new types of indicators may arise as a result of efforts to modernise the statistical production system. New types of indicators providing the information required could be obtained by linking together existing types of business statistics without the need to increase the reporting burden on enterprises. New sources and electronic access are likely to make data collection less burdensome and, at the same time, provide more information. The potential of business statistics should be exploited in a more efficient way and the quality of statistical information should increase. (10) National statistical institutes should be closely involved in the modernisation of the statistical production system in order to avoid cost duplication and red tape. (11) The simplification of the Intrastat system is part of the efforts to reduce statistical requirements and minimise the burden on enterprises. The recent decision to reduce the coverage ratio will contribute to that goal in the short term. In the longer term, other means of simplification should be investigated, including the single-flow system. The possible implementation of those means of simplification in the long term depends on feasibility studies and other actions to be carried out in accordance with this Decision. The quality of the statistics as well as the significant costs involved in any transition should, however, be taken into account. (12) An ex-ante evaluation has been performed in accordance with the principle of sound financial management, in order to focus the programme established by this Decision on the need for effectiveness in achieving the objectives and in order to incorporate budgetary constraints from the design phase of the programme onwards. (13) This Decision establishes, for the entire duration of the programme, a financial envelope which constitutes the prime reference, within the meaning of point 37 of the Inter-institutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (2), for the budgetary authority during the annual budgetary procedure. (14) Since the objective of this Decision, namely to establish a programme for the modernisation of European enterprise and trade statistics, cannot be sufficiently achieved by the Member States because uncoordinated modernisation would lead to duplication of efforts, repetition of mistakes and higher costs, and can therefore, by reason of the scale of the statistics involved, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve that objective. (15) The Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (3), has been consulted in accordance with Article 3 of that Decision. (16) Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics (4) provides a reference framework for the provisions of this Decision. (17) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5), HAVE DECIDED AS FOLLOWS: Article 1 Establishment of the Programme 1. This Decision establishes a programme for the modernisation of European enterprise and trade statistics (hereinafter referred to as the MEETS Programme). 2. The MEETS Programme shall start on 1 January 2009 and shall end on 31 December 2013. Article 2 Scope and general objectives 1. The measures provided for by the MEETS Programme relate to the production and dissemination of enterprise and trade statistics within the Community. 2. The general objectives of the MEETS Programme are as follows: (a) to review priorities and develop target sets of indicators for new areas (objective 1); (b) to achieve a streamlined framework for business-related statistics (objective 2); (c) to support the implementation of a more efficient way of producing enterprise and trade statistics (objective 3); and (d) to modernise the data collection system on trade in goods between Member States (hereinafter referred to as Intrastat) (objective 4). Article 3 Actions To achieve the objectives referred to in Article 2(2), a set of actions shall be implemented, as follows: (a) to review priorities and develop target sets of indicators for new areas (objective 1): Action 1.1: identifying areas of lesser importance; Action 1.2: developing new areas; (b) to achieve a streamlined framework for business-related statistics (objective 2): Action 2.1: integrating concepts and methods within the legal framework; Action 2.2: developing statistics on enterprise groups; Action 2.3: conducting Community surveys to minimise the burden on enterprises; (c) to support the implementation of a more efficient way of producing enterprise and trade statistics (objective 3): Action 3.1: making better use of data that already exist in the statistical system including the possibility of estimates; Action 3.2: making better use of data that already exist in the economy; Action 3.3: developing tools for the more efficient extraction, transmission and treatment of data; (d) to modernise Intrastat (objective 4): Action 4.1: harmonising methods to improve quality under a simplified Intrastat; Action 4.2: making better use of administrative data; Action 4.3: improving and facilitating data exchange within Intrastat. The actions referred to in this Article are specified in the Annex and shall be further detailed in the annual work programmes provided for in Article 4. Article 4 Annual work programmes Annual work programmes, with the priorities for the actions under each objective referred to in Article 2(2) and the budgetary allocations under this Decision, shall be adopted in accordance with the procedure referred to in Article 5(2). Article 5 Committee 1. The Commission shall be assisted by the Statistical Programme Committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. Article 6 Evaluation 1. The Commission shall, in cooperation with the Member States, regularly evaluate the activities carried out under the MEETS Programme in order to assess whether the objectives referred to in Article 2(2) have been attained and to provide guidelines for improving the effectiveness of future actions. 2. By 31 December 2010, and thereafter on an annual basis until 2013, the Commission shall submit to the European Parliament and the Council a report on the implementation of the MEETS Programme. By 31 July 2014, the Commission shall submit to the European Parliament and the Council a final report on the implementation of the MEETS Programme. That report shall assess, in the light of the expenditure incurred by the Community, the benefits of the actions accruing to the Community, the Member States and providers and users of statistical information, to identify areas for potential improvement. Article 7 Financing 1. The financial envelope for the implementation of the MEETS Programme for the period 2009-2013 is set at EUR 42 500 000. 2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 8 Entry into force This Decision shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. Done at Strasbourg, 16 December 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President B. LE MAIRE (1) Opinion of the European Parliament of 9 July 2008 (not yet published in the Official Journal) and Council Decision of 18 November 2008. (2) OJ C 139, 14.6.2006, p. 1. (3) OJ L 181, 28.6.1989, p. 47. (4) OJ L 52, 22.2.1997, p. 1. (5) OJ L 184, 17.7.1999, p. 23. ANNEX BREAKDOWN OF THE ACTIONS LISTED IN ARTICLE 3 Objective 1 : To review priorities and develop target sets of indicators for new areas Action 1.1: Identifying areas of lesser importance  In a changing world, statistical needs will be reviewed periodically, not only as new statistical needs emerge, but as other needs become less important and even obsolete. Regular reviews of priorities will therefore be conducted in close cooperation with Member States in order to identify areas and characteristics which have lost priority and consequently can be deleted from the legal requirements. Such reviews will aim to simplify statistical requirements and reduce the response burden. The Commission may arrange for external studies to be conducted in this regard. Action 1.2: Developing new areas  In a changing economic environment, it is important to define priority areas for statistics, such as trade in services, globalisation and entrepreneurship, and to agree at Community level on a target set of indicators for each of the priority areas. Such indicators need to be harmonised with international statistics as far as possible.  The statistics have to be compiled in an efficient way and need to be comparable. European statistics will therefore be modernised in strict accordance with the principle of coherence and comparability of data for the periods concerned. Work will therefore be carried out within the European Statistical System to achieve harmonised definitions of newly identified characteristics and indicators.  After agreeing target sets of indicators and harmonised definitions thereof, further work will be needed in order to develop and test ways of producing statistics in the priority areas.  In order to contribute to the development of new areas and the target sets of indicators, the Commission will launch studies, organise seminars and provide financial support to develop methods and ways to collect new statistics. Objective 2 : To achieve a streamlined framework for business-related statistics Action 2.1: Integrating concepts and methods within the legal framework  European statistics are compiled in accordance with Community legislation, which has developed over the years. An overhaul of that legislation is needed in order to ensure consistency. The Commission may therefore arrange for external studies to be conducted, aimed at reviewing the existing legal acts in order to provide a harmonised legal framework for the different areas of enterprise and trade statistics.  There are cross-cutting issues in statistics. For example, several statistical areas report on employment and may describe the same phenomenon from different perspectives. The Commission will therefore arrange for external studies to be conducted aimed at achieving harmonisation of the methodologies used across the relevant statistical areas. Financial support will be provided for Member States' projects in this regard.  It is important to guarantee consistency between areas of enterprise and trade statistics. Consistency may refer to the relationship between trade in goods statistics and balance of payments statistics, but also to that between structural business statistics and trade statistics. The Commission will arrange for external studies to be conducted and financial support will be provided for Member States' projects in this regard. Action 2.2: Developing statistics on enterprise groups  The Commission has launched an initiative to establish a Community register of multinational enterprise groups. Such a register is a crucial basis for the production of harmonised statistics relating to the globalisation of the economy. The activities under this action will focus on completion of the register. The Commission will arrange for external studies to be conducted in this regard.  Creating such a register is not sufficient, so financial support will be provided to support actions in the Member States to develop more efficient data collection methods for enterprise groups and illustrate their importance for international trade.  As regards exploiting the Community register of multinational enterprise groups, European statistics will have to take a new perspective, so it will become important to set up specific Community surveys on enterprise groups. The Commission will arrange for external studies to be conducted and financial support will be provided for Member States' projects in this regard. Action 2.3: Conducting Community surveys to minimise the burden on enterprises  To highlight new and emerging needs of Community statistics, specific Community surveys may be conducted on an ad-hoc basis. Such surveys will be set up by means of external studies, arranged by the Commission, and financial support to Member States.  In order to exploit the potential savings of Community sampling schemes in regular statistics, the Commission will arrange for external studies to be conducted to identify areas where Community aggregates would be sufficient and to develop new methods for data collection in those areas. Financial support will also be provided to enable Member States to adjust their data collection systems. There is no standard Community sampling scheme, however, and therefore sampling schemes will be adapted to the circumstances. Objective 3 : To support the implementation of a more efficient way of producing enterprise and trade statistics Action 3.1: Making better use of data that already exist in the statistical system, including the possibility of estimates  The ultimate aim of this action is to create fully integrated data sets for enterprise and trade statistics at micro level: a data warehouse approach to statistics. To achieve that aim, Member States will be financially supported in order to link data or micro-data sets from different areas of enterprise and trade statistics, such as trade and business registers, and to link structural business statistics to research and development statistics and information society statistics.  Methodological studies will be carried out on new work processes to improve the use made of ongoing data collections, e.g. with a view to assessing the impact of information and communication technology (ICT) on business outcome by linking data from different sources.  The more efficient way of data collection aims at reducing the burden on enterprises. It must be ensured that statistical offices make the most efficient use of collected information. Financial support will therefore be provided for methodological studies to be conducted for the optimal allocation of sample sizes and their combined use with other sources and related estimation methods. Such financial support may also be provided for quality studies in cases where some enterprises (e.g. small and medium-sized enterprises) are excluded from statistical surveys, and for the development of appropriate, harmonised estimation methods. Action 3.2: Making better use of data that already exist in the economy  Statistical information is sometimes collected twice: first for administrative purposes, such as taxes, and then for statistical purposes, in surveys. Such a double burden will be avoided to the largest extent possible. The MEETS programme will therefore provide financial support to projects on the use of administrative data for statistical purposes, including company accounts, by helping Member States to change over from statistical surveys to the use of administrative data while ensuring high data quality.  Within enterprises it makes sense to promote the integration of accounting systems and statistical reporting, so that data can be delivered for statistics in a simplified manner. The Commission will arrange for external studies to be conducted and financial support will be provided to Members States' projects in this regard. Action 3.3: Developing tools for the more efficient extraction, transmission and treatment of data  New ICT offers opportunities for simplified reporting. This may be achieved by using company accounts and other financial reports drawn up according to international accounting standards, and appropriate technical standards for such reports, including eXtensible Business Reporting Language (XBRL). Measures will be taken to give financial support for actions that facilitate data transfer from enterprises to the national statistical authorities.  A more efficient use of ICT tools will be supported to facilitate the exchange of information between the Commission and Member States. In addition there needs to be further development of tools for validation, error detection, correction, analysis and editorial work. Financial support will be provided for Member States' projects in this regard.  Taking into consideration the ongoing developments in the simplification of customs formalities on export and import, financial support will be provided for actions aimed at facilitating the exchange, processing and dissemination of high-quality and detailed trade statistics. Objective 4 : To modernise Intrastat Action 4.1: Harmonising methods to improve quality under a simplified Intrastat  Financial support will be provided for actions in Member States aimed at developing tools and methods for improving data quality and the data collection system.  Financial support will be provided for actions in Member States that are aimed at reducing asymmetries by avoiding misclassifications and harmonising the estimation and collection and processing systems, the rules for the handling of confidential data, the thresholds and the methods for adjustment. Action 4.2: Making better use of administrative data  The re-use of administrative data being reported by enterprises for other purposes (in particular Value Added Tax reports and accounting) will be encouraged. Financial support will be provided for actions in this regard, including for the development of ICT tools and procedures. Action 4.3: Improving and facilitating data exchange within Intrastat  The further development of tools and methods for data exchange within a centralised system is vital. Tools for validation, error detection, correction, analysis and editorial work in the field of intra-Community trade statistics need to be developed. Financial support will be provided for actions that focus on the legal and technical aspects of data exchange between Member States.